Exhibit 10.4
GUARANTY
THIS GUARANTY (this “Guaranty”) is executed as of December 28, 2010, by PMC
COMMERCIAL TRUST, a real estate investment trust organized under the laws of the
State of Texas (“Guarantor”), whose address for notice purposes is listed after
its signature hereto, for the benefit of JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent (in such
capacity, the “Administrative Agent”) for itself and the benefit of each Lender
(as defined herein). Unless otherwise defined herein, all capitalized terms have
the meanings given to such terms in the Credit Agreement (herein defined).
RECITALS:
A. Guarantor, First Western SBLC, Inc., a Florida corporation (“First Western”),
the other financial institutions party thereto from time to time (the “Lenders”)
and the Administrative Agent have, as of even date hereof, executed that certain
Amended and Restated Credit Agreement (as the same has been or may be amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”).
B. It is expressly understood among First Western, Guarantor, Lenders and the
Administrative Agent that the execution and delivery of this Guaranty is a
condition precedent to Lenders’ obligation to make loans or extend credit under
the Credit Agreement and is an integral part of the transactions contemplated
thereby.
C. Lenders’ extension of credit to First Western is a substantial and direct
benefit to Guarantor.
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Guarantor hereby irrevocably and unconditionally and
jointly and severally guarantees to the Administrative Agent and the Lenders the
prompt payment and performance of the Guaranteed Obligations, this Guaranty
being upon the following terms and conditions:
Section 1. Definitions. As used in this Guaranty, the following terms have the
following meanings:
“Affiliates” of any Person means any other Person that, directly or indirectly,
controls or is controlled by or is under common control with such Person. For
purposes of this definition “control” (including with correlative meanings, the
terms “controlled by” and under “common control with”), with respect to any
Person, means possession, directly or indirectly of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors.

 

 



--------------------------------------------------------------------------------



 



“First Western” has the meaning given to such term in the first recital hereof,
including and without limitation, First Western’s successors and assigns
(regardless of whether such successor or assign is formed by or results from any
merger, consolidation, conversion, sale or transfer of assets, reorganization,
or otherwise) including First Western as a debtor-in-possession, and any
receiver, trustee, liquidator, conservator, custodian, or similar party
hereafter appointed for First Western or all or substantially all of its assets
pursuant to any liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar Debtor
Relief Laws (hereinafter defined) from time to time in effect.
“Guaranteed Indebtedness” means the Obligations of First Western.
“Guaranteed Obligations” means the Guaranteed Indebtedness and the Guaranteed
Performance Obligations.
“Guaranteed Performance Obligations” means all of the obligations of First
Western under the Credit Documents other than an obligation to pay money.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company or partnership (general or limited) association, trust,
unincorporated association, joint stock company, government, municipality,
political subdivision or agency, or other entity.
Section 2. Payment. Guarantor hereby unconditionally and irrevocably and jointly
and severally guarantees to Administrative Agent for the benefit of itself and
the Lenders the punctual payment when due, whether by lapse of time, by
acceleration of maturity, or otherwise, and at all times thereafter, of the
Guaranteed Indebtedness. This Guaranty covers the Guaranteed Indebtedness,
whether presently outstanding or arising subsequent to the date hereof,
including all amounts advanced by Lenders in stages or installments. The
guaranty of Guarantor as set forth in this Section 2 is a continuing guaranty of
payment and not a guaranty of collection. Guarantor acknowledges and agrees that
Guarantor may be required to pay and perform the Guaranteed Indebtedness in full
without assistance or support from First Western or any other party. Guarantor
agrees that if all or any part of the Guaranteed Indebtedness shall not be
punctually paid when due, whether on the scheduled payment date, by lapse of
time, by acceleration of maturity or otherwise, Guarantor shall, immediately
upon demand by Administrative Agent, pay the amount due on the Guaranteed
Indebtedness to the Administrative Agent and the Lenders, as applicable, at the
appropriate address as set forth on the signature page hereto. Such demand(s)
may be made at any time coincident with or after the time for payment of all or
part of the Guaranteed Indebtedness, and may be made from time to time with
respect to the same or different items of Guaranteed Indebtedness. Such demand
shall be made, given and received in accordance with the notice provisions
hereof.

 

 



--------------------------------------------------------------------------------



 



Section 3. Performance. Guarantor hereby unconditionally and irrevocably
guarantees to Administrative Agent for the benefit of itself and the Lenders the
timely performance of the Guaranteed Performance Obligations. If any of the
Guaranteed Performance Obligations of First Western are not satisfied or
complied with in any respect whatsoever, and without the necessity of any notice
from Administrative Agent or any Lender to Guarantor, Guarantor agrees to
indemnify and hold Administrative Agent and the Lenders harmless from any and
all loss, cost, liability or expense that Administrative Agent and the Lenders
may suffer by any reason of any such non-performance or non-compliance. The
obligations and liability of Guarantor under this Section 3 shall not be limited
or restricted by the existence of, or any terms of, the guaranty of payment
under Section 2 of this Guaranty.
Section 4. Primary Liability of Guarantor.
(a) This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance. Guarantor is liable for the payment and performance of
the Guaranteed Obligations, as set forth in this Guaranty, as a primary obligor.
(b) In the event of default in payment or performance of the Guaranteed
Obligations, or any part thereof, when such Guaranteed Obligations become due,
whether by its terms, by acceleration, or otherwise, Guarantor shall promptly
pay the amount due thereon to Administrative Agent without notice or demand, of
any kind or nature, in lawful money of the United States of America or perform
the obligations to be performed hereunder, and it shall not be necessary for
Administrative Agent or any Lender in order to enforce such payment and
performance by Guarantor first, or contemporaneously, to institute suit or
exhaust remedies against First Western or others liable on the Guaranteed
Obligations, or to enforce any rights, remedies, powers, privileges or benefits
of Administrative Agent or any Lender against any collateral or any other
security or collateral which shall ever have been given to secure the Guaranteed
Obligations.
(c) Suit may be brought or demand may be made against all parties who have
signed this Guaranty or any other guaranty in favor of the Administrative Agent
or any Lender covering all or any part of the Guaranteed Obligations, or against
any one or more of them, separately or together, without impairing the rights of
Administrative Agent or any Lender against any party hereto. Any time that
either Administrative Agent or any Lender is entitled to exercise its rights or
remedies hereunder, Administrative Agent or such Lender may in its discretion
elect to demand payment and/or performance. If Administrative Agent or any
Lender elects to demand performance, it shall at all times thereafter have the
right to demand payment until all of the Guaranteed Obligations have been paid
and performed in full. If Administrative Agent or any Lender elects to demand
payment, it shall at all times thereafter have the right to demand performance
until all of the Guaranteed Obligations have been paid and performed in full.
Section 5. Other Guaranteed Debt. If Guarantor becomes liable for any
indebtedness owing by First Western to Administrative Agent or any Lender, by
endorsement or otherwise, other than under this Guaranty, such liability shall
not be in any manner impaired or affected hereby, and the rights and remedies
hereunder shall be cumulative of any and all other rights and remedies that the
Administrative Agent or such Lender may ever have against Guarantor. The
exercise by Administrative Agent or any Lender of any right or remedy hereunder
or under any other instrument, or at law or in equity, shall not preclude the
concurrent or subsequent exercise of any other right or remedy by Administrative
Agent or such Lender.

 

 



--------------------------------------------------------------------------------



 



Section 6. Subrogation. Until the Guaranteed Obligations have been paid in full,
Guarantor hereby covenants and agrees that it shall not assert, enforce, or
otherwise exercise (a) any right of subrogation to any of the rights, remedies
or liens of Administrative Agent or any Lender against First Western or its
Affiliates or any other guarantor of the Guaranteed Obligations or any
collateral or other security, or (b) unless such rights are expressly made
subordinate to the Guaranteed Obligations (in form and upon terms acceptable to
Administrative Agent and Lenders) and the rights or remedies of Administrative
Agent and Lenders under this Guaranty and the Credit Documents, any right of
recourse, reimbursement, contribution, indemnification, or similar right against
First Western or its Affiliates or any other guarantor of all or any part of the
Guaranteed Obligations.
Section 7. Subordinated Debt. All principal of and interest on all indebtedness,
liabilities, and obligations of First Western or its Affiliates to Guarantor
(the “Subordinated Debt”) now or hereafter existing, due or to become due to
Guarantor, or held or to be held by Guarantor, whether created directly or
acquired by assignment or otherwise, and whether evidenced by written instrument
or not, shall be expressly subordinated to the Guaranteed Obligations. Until
such time as the Guaranteed Obligations is paid and performed in full and all
commitments to lend under the Credit Documents have terminated, Guarantor agrees
not to receive or accept any payment from First Western with respect to the
Subordinated Debt at any time an Event of Default has occurred and is
continuing; and, in the event Guarantor receives any payment on the Subordinated
Debt in violation of the foregoing, Guarantor will hold any such payment in
trust for Administrative Agent and Lenders and forthwith turn it over to
Administrative Agent in the form received, to be applied to the Guaranteed
Obligations.
Section 8. Obligations Not to be Diminished. Guarantor hereby agrees that its
obligations under this Guaranty shall not be released, discharged, diminished,
impaired, reduced, or affected for any reason or by the occurrence of any event,
including, without limitation, one or more of the following events, whether or
not with notice to or the consent of Guarantor: (a) the taking or accepting of
collateral as security for any or all of the Guaranteed Obligations or the
release, surrender, exchange, or subordination of any collateral now or
hereafter securing any or all of the Guaranteed Obligations; (b) any partial
release of the liability of First Western or any other Borrower or the full or
partial release of any other guarantor or obligor from liability for any or all
of the Guaranteed Obligations; (c) the dissolution, insolvency, or bankruptcy of
First Western, any other Borrower or any other guarantor, or any other party at
any time liable for the payment of any or all of the Guaranteed Obligations;
(d) any renewal, extension, modification, waiver, amendment, or rearrangement of
any or all of the Guaranteed Obligations or any instrument, document, or
agreement evidencing, securing, or otherwise relating to any or all of the
Guaranteed Obligations; (e) any adjustment, indulgence, forbearance, waiver, or
compromise that may be granted or given by Administrative Agent or any Lender to
First Western, any other Borrower or any other party ever liable for any or all
of the Guaranteed Obligations; (f) any neglect, delay, omission, failure, or
refusal of Administrative Agent or any Lender to take or prosecute any action
for the collection of any of the Guaranteed Obligations or to foreclose or take
or prosecute any action in connection with any instrument, document, or
agreement evidencing, securing, or otherwise relating to any or all of the
Guaranteed Obligations; (g) the unenforceability or invalidity of any or all of
the Guaranteed Obligations or of any

 

 



--------------------------------------------------------------------------------



 



instrument, document, or agreement evidencing, securing, or otherwise relating
to any or all of the Guaranteed Obligations; (h) any payment by First Western or
any other party to Administrative Agent or any Lender is held to constitute a
preference under applicable bankruptcy or insolvency law or if for any other
reason Administrative Agent or such Lender is required to refund any payment or
pay the amount thereof to someone else; (i) the settlement or compromise of any
of the Guaranteed Obligations; (j) the non-perfection of any security interest
or lien securing any or all of the Guaranteed Obligations; (k) any impairment of
any collateral securing any or all of the Guaranteed Obligations; (l) the
failure of Administrative Agent or any Lender to sell any collateral securing
any or all of the Guaranteed Obligations in a commercially reasonable manner or
as otherwise required by law; (m) any change in the corporate existence,
structure, or ownership of First Western; or (n) any other circumstance which
might otherwise constitute a defense available to, or discharge of, First
Western or Guarantor.
Section 9. Waivers. Guarantor waives (a) any right to revoke this Guaranty with
respect to future indebtedness; (b) any right to require Administrative Agent or
any Lender to do any of the following before Guarantor is obligated to pay the
Guaranteed Obligations or before Administrative Agent or any Lender may proceed
against Guarantor: (i) sue or exhaust remedies against First Western and other
guarantors or obligors, (ii) sue on an accrued right of action in respect of any
of the Guaranteed Obligations or bring any other action, exercise any other
right, or exhaust all other remedies, or (iii) enforce rights against First
Western’s assets or the collateral pledged by First Western to secure the
Guaranteed Obligations; (c) any right relating to the timing, manner, or conduct
of Administrative Agent’s or any Lender’s enforcement of rights against First
Western’s assets or the collateral pledged by First Western to secure the
Guaranteed Obligations; (d) if Guarantor and First Western (or a third-party)
have each pledged assets to secure the Guaranteed Obligations, any right to
require Administrative Agent or any Lender to proceed first against the other
collateral before proceeding against collateral pledged by Guarantor; (e) except
as expressly required hereby, promptness, diligence, notice of any default under
the Guaranteed Obligations, notice of acceleration or intent to accelerate,
demand for payment, notice of acceptance of this Guaranty, presentment, notice
of protest, notice of dishonor, notice of the incurring by First Western of
additional indebtedness, notice of any suit or other action by Administrative
Agent or any Lender against First Western or any other Person, any notice to any
party liable for the obligation which is the subject of the suit or action, and
all other notices and demands with respect to the Guaranteed Obligations and
this Guaranty; (f) each of the foregoing rights or defenses regardless whether
they arise under (i) Section 34.01 et seq. of the Texas Business and Commerce
Code, as amended, (ii) Section 17.001 of the Texas Civil Practice and Remedies
Code, as amended, (iii) Rule 31 of the Texas Rules of Civil Procedure, as
amended, (iv) common law, in equity, under contract, by statute, or otherwise,
and (g) any and all rights under Sections 51.003, 51.004 and 51.005 of the Texas
Property Code, as amended.
Section 10. Insolvency. Should Guarantor become insolvent, or fail to pay such
Guarantor’s debts generally as they become due, or voluntarily seek, consent to,
or acquiesce in the benefit or benefits of any Debtor Relief Law, or become a
party to (or be made the subject of) any proceeding provided for by any Debtor
Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights and remedies of Administrative Agent or
any Lender granted hereunder, then, in any such event, the Guaranteed
Obligations shall be, as between Guarantor and Administrative Agent or any
Lender, a fully matured, due, and payable obligation of Guarantor to
Administrative Agent or any Lender (without regard to whether First Western is
then in default under the Credit Agreement or whether any part of the
indebtedness of First Western is then due and owing to Administrative Agent or
any Lender), payable in full by Guarantor to Administrative Agent or any Lender
upon demand, which shall be the estimated amount owing in respect of the
contingent claim created hereunder.

 

 



--------------------------------------------------------------------------------



 



Section 11. Termination. Guarantor’s obligations hereunder shall remain in full
force and effect until all commitments to lend under the Credit Documents have
terminated and the Guaranteed Obligations have been paid in full. If at any time
any payment of the principal of or interest or any other amount payable by First
Western under the Credit Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy, or reorganization of First Western or
otherwise, Guarantor’s obligations hereunder with respect to such payment shall
be reinstated as though such payment had been due but not made at such time.
Section 12. Representations and Warranties. Guarantor represents and warrants as
follows:
(a) Guarantor has the power and authority and legal right to execute, deliver,
and perform its obligations under this Guaranty and this Guaranty constitutes
the legal, valid, and binding obligation of Guarantor, enforceable against
Guarantor in accordance with its terms, except as limited by bankruptcy,
insolvency, or other laws of general application relating to the enforcement of
creditor’s rights.
(b) The execution, delivery, and performance by Guarantor of this Guaranty do
not and will not violate or conflict with any law, rule, or regulation or any
order, writ, injunction, or decree of any court, governmental authority or
agency, or arbitrator and do not and will not conflict with, result in a breach
of, or constitute a default under, or result in the imposition of any lien upon
any assets of Guarantor pursuant to the provisions of any indenture, mortgage,
deed of trust, security agreement, franchise, permit, license, or other
instrument or agreement to which Guarantor or its properties are bound.
(c) No authorization, approval, or consent of, and no filing or registration
with, any court, governmental authority, or third party is necessary for the
execution, delivery, or performance by Guarantor of this Guaranty or the
validity or enforceability thereof.
(d) Guarantor has, independently and without reliance upon the Administrative
Agent or any Lender and based upon such documents and information as Guarantor
has deemed appropriate, made its own analysis and decision to enter into this
Guaranty, and Guarantor has adequate means to obtain from First Western on a
continuing basis information concerning the financial condition and assets of
First Western, and Guarantor is not relying upon the Administrative Agent or any
Lender to provide (and Administrative Agent and Lenders shall not have any duty
to provide) any such information to Guarantor either now or in the future.
(e) The value of the consideration received and to be received by Guarantor is
reasonably worth at least as much as the liability and obligation of Guarantor
hereunder, and such liability and obligation may reasonably be expected to
benefit Guarantor directly or indirectly.

 

 



--------------------------------------------------------------------------------



 



Section 13. Covenants. So long as this Guaranty remains in full force and
effect, Guarantor shall, unless the Administrative Agent and Required Lenders
shall otherwise consent in writing:
(a) Furnish to Administrative Agent and Lenders written notice of the occurrence
of any Potential Default or Event of Default promptly upon obtaining knowledge
thereof.
(b) Furnish to Administrative Agent and Lenders such additional information
concerning Guarantor, First Western or any other Person under the control of
Guarantor as Administrative Agent or any Lender may request.
(c) Obtain at any time and from time to time all authorizations, licenses,
consents or approvals as shall now or hereafter be necessary or desirable under
all applicable laws or regulations or otherwise in connection with the
execution, delivery and performance of this Guaranty and will promptly furnish
copies thereof to Administrative Agent and Lenders.
Section 14. No Fraudulent Transfer. It is the intention of Guarantor and
Administrative Agent and Lenders that the amount of the Guaranteed Obligations
guaranteed by Guarantor by this Guaranty shall be in, but not in excess of, the
maximum amount permitted by fraudulent conveyance, fraudulent transfer, or
similar laws applicable to Guarantor. Accordingly, notwithstanding anything to
the contrary contained in this Guaranty or any other agreement or instrument
executed in connection with the payment of any of the Guaranteed Obligations,
the amount of the Guaranteed Obligations guaranteed by Guarantor by this
Guaranty shall be limited to that amount which after giving effect thereto would
not (a) render Guarantor insolvent, (b) result in the fair saleable value of the
assets of Guarantor being less than the amount required to pay its debts and
other liabilities (including contingent liabilities) as they mature, or
(c) leave Guarantor with unreasonably small capital to carry out its business as
now conducted and as proposed to be conducted, including its capital needs, as
such concepts described in clauses (a), (b) and (c) of this Section 14, are
determined under applicable law, if the obligations of Guarantor hereunder would
otherwise be set aside, terminated, annulled or avoided for such reason by a
court of competent jurisdiction in a proceeding actually pending before such
court. For purposes of this Guaranty, the term “applicable law” means as to
Guarantor each statute, law, ordinance, regulation, order, judgment, injunction
or decree of the United States or any state or commonwealth, any municipality,
any foreign country, or any territory, possession or tribunal applicable to
Guarantor.
Section 15. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and Lenders and their successors and assigns, and, in the
event of an assignment of the Guaranteed Obligations (or any part thereof) in
accordance with the provisions of the Credit Agreement, or any part thereof, the
rights and remedies hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty is binding on
Guarantor and its successors and permitted assigns; provided that, Guarantor may
not assign its obligations under this Guaranty without obtaining the prior
written consent of Administrative Agent and Lenders, and any assignment
purported to be made without the prior written consent of Administrative Agent
and Lenders shall be null and void.

 

 



--------------------------------------------------------------------------------



 



Section 16. Credit Agreement. The Credit Agreement, and all of the terms
thereof, are incorporated herein by reference, the same as if stated verbatim
herein, and Guarantor agrees that Administrative Agent and any Lender may
exercise any and all rights granted to it under the Credit Agreement and the
other Credit Documents without affecting the validity or enforceability of this
Guaranty.
Section 17. Amendments. No amendment or waiver of any provision herein nor
consent to any departure therefrom by Guarantor shall be effective unless the
same shall be in writing and signed by Administrative Agent and Lenders in
accordance with the terms of the Credit Agreement and then, such amendment,
waiver, or consent shall be effective only in the specific instance and for the
specific purpose for which given.
Section 18. Setoff Rights. If an Event of Default exists, to the extent not
prohibited by applicable Governmental Requirements, Administrative Agent and
each Lender may exercise (for the benefit of all Lenders in accordance with
Section 3.12 of the Credit Agreement) the Rights of offset and banker’s lien
against each and every account and other property, or any interest therein, that
Guarantor may now or hereafter have with, or which is now or hereafter in the
possession of, the Administrative Agent or that Lender to the extent of the full
amount of the Guaranteed Obligations owed (directly or participated) to it,
provided, however, no such right of offset or banker’s lien may be exercised
against any account of any Special Purpose Entity. As security for this Guaranty
and the Guaranteed Obligations, Guarantor hereby grants Administrative Agent,
for the benefit of itself and the Lenders, a security interest in all money,
instruments, certificates of deposit, and other property of Guarantor now or
hereafter held by Administrative Agent or any Lender, including, without
limitation, property held in safekeeping. In addition to Administrative Agent’s
and each Lender’s right of setoff and as further security for this Guaranty and
the Guaranteed Obligations, Guarantor hereby grants Administrative Agent, for
the benefit of itself and the Lenders, a security interest in all deposits
(general or special, time or demand, provisional or final) and all other
accounts of Guarantor now or hereafter on deposit with or held by Administrative
Agent or any Lender and all other sums at any time credited by or owing from
Administrative Agent or any Lender to Guarantor. The rights and remedies of
Administrative Agent and each Lender hereunder are in addition to other rights
and remedies (including, without limitation, other rights of setoff) which
Administrative Agent or any Lender may have.
Section 19. Time of Essence. Time shall be of the essence in this Guaranty with
respect to all of Guarantor’s obligations hereunder.
Section 20. Governing Law. UNLESS OTHERWISE SPECIFIED THEREIN, EACH CREDIT
DOCUMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS (OTHER THAN THE CONFLICTS OF LAWS PRINCIPLES THEREOF) AND THE
UNITED STATES OF AMERICA.

 

 



--------------------------------------------------------------------------------



 



Section 21. Counterparts. This Guaranty may be executed in multiple
counterparts, each of which, for all purposes, shall be deemed an original
(including facsimile copies), and all of which taken together shall constitute
but one and the same instrument.
Section 22. Waiver Of Right To Trial By Jury. EXCEPT AS PROHIBITED BY APPLICABLE
LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE NOTES, ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY TRANSACTIONS EVIDENCED THEREBY.
Section 23. Severability. If any provision of any Credit Documents shall be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions shall not be
affected or impaired thereby.
Section 24. No Oral Agreements. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page intentionally left blank.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Guaranty as of the date first
set forth above.

                  GUARANTOR:    
 
            Address for Notices:   PMC COMMERCIAL TRUST    
 
           
PMC Commercial Trust
17950 Preston Road, Suite 600
Dallas, Texas 75252
Attn: Chief Financial Officer
Fax No.: (972) 349-2946
  By:   /s/ Barry N. Berlin
 
Barry N. Berlin
Executive Vice President and
Chief Financial Officer    

Signature Page to Guaranty

 

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:    
 
                JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative
Agent    
 
           
 
  By:   /s/ Denise Parks
 
Denise Parks    
 
      Senior Vice President    
 
                Address for Notices:    
 
                2200 Ross Avenue, 8th Floor
Dallas, Texas 75201
Attn: Denise Parks
Fax No.: (214) 965-2946    

Signature Page to Guaranty

 

 